    19-11076-tmd Doc#14 Filed 11/23/19 Entered 11/23/19 23:42:36 Imaged Certificate of
                                    Notice Pg 1 of 4
Information to identify the case:
Debtor 1              Amy Elizabeth Clark                                         Social Security number or ITIN   xxx−xx−6425
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Texas

Case number: 19−11076−tmd




Order of Discharge                                                                                                         12/15
IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Amy Elizabeth Clark
           aka Amy Elizabeth Clark Kleinpeter, dba Amy
           Clark Law, fdba Hill Country Consumer Law
                                                                          For the
                                                                          court:
           11/21/19
                                                                                         Barry D. Knight
                                                                                         Clerk of the Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2




Official Form 318                                            Order of Discharge                                page 1
   19-11076-tmd Doc#14 Filed 11/23/19 Entered 11/23/19 23:42:36 Imaged Certificate of
                                   Notice Pg 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
         19-11076-tmd Doc#14 Filed 11/23/19 Entered 11/23/19 23:42:36 Imaged Certificate of
                                         Notice Pg 3 of 4
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-11076-tmd
Amy Elizabeth Clark                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: admin                        Page 1 of 2                          Date Rcvd: Nov 21, 2019
                                      Form ID: 318                       Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 23, 2019.
db             +Amy Elizabeth Clark,     16715 Easybend Drive,    Manor, TX 78653-5028
17838222        Chase,   Mail Code LA4-6911,     700 Kansas Lane,    Monroe, LA 71203-4774
17838223       +Chase Mortgage,     301 N Walnut Street,,    Floor 09,    Wilmington, DE 19801-3971
17838224       +Cisco Inc.,    1702 Townhurst,    Houston, TX 77043-2811
17838227       +Concentra,    P.O. Box 9014,    Addison, TX 75001-9014
17838232        Harris &    Harris,    W Jackson Boulevard #S-400,     Chicago, IL 60604
17838233       +Josh Kleinpeter,     7211 Providence Street,    Austin, Texas 78752-2727
17838235       +The Valley Health System Customer Service,      Suite 100 8801 W. Sahara Avenue,
                 Las Vegas, NV 89117-5865
17838236       +Thomson Reuters Headquarters,     610 Opperman Drive,     Eagan, MN 55123-1340

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Nov 22 2019 02:04:12
                 United States Trustee - AU12,    United States Trustee,    903 San Jacinto Blvd, Suite 230,
                 Austin, TX 78701-2450
17838219       +EDI: AMEREXPR.COM Nov 22 2019 06:23:00      American Express,    P.O. Box 981535,
                 El Paso, TX 79998-1535
17838220       +E-mail/Text: defaultspecialty.us@bbva.com Nov 22 2019 02:04:36       BBVA Compass,
                 2009 Beltline Road Sw,    Decatur, AL 35601-6261
17838221        E-mail/Text: cms-bk@cms-collect.com Nov 22 2019 02:03:30       Capital Management Services, LP,
                 698 South Ogden Street,    Buffalo, NY 14206-2317
17838225       +EDI: CITICORP.COM Nov 22 2019 06:23:00      Citicards CENA,    701 East 60TH Street N,
                 Sioux Falls, SD 57104-0432
17838226       +E-mail/Text: defaultspecialty.us@bbva.com Nov 22 2019 02:04:36       Compass Bank/Plano,
                 701 South 32ND Street,    Birmingham, AL 35233-3515
17838228       +E-mail/Text: bankruptcy@credencerm.com Nov 22 2019 02:05:35       Credence Resource Management,
                 17000 Dallas Parkway #204,    Dallas, TX 75248-1940
17838229       +E-mail/Text: CSIBKR@CREDITSYSTEMSINTL.COM Nov 22 2019 02:05:39       Credit Systems,
                 P.O. BOX 1088,   Arlington, TX 76004-1088
17838230        EDI: DISCOVER.COM Nov 22 2019 06:23:00      Discover Financial Services,    P.O. Box 30943,
                 Salt Lake City, UT 84130-0943
17838231       +EDI: FSAE.COM Nov 22 2019 06:23:00      First Source Advantage, LLC,    205 Bryant Woods South,
                 Amherst, NY 14228-3609
17838218        EDI: IRS.COM Nov 22 2019 06:23:00      United States Treasury,    Internal Revenue Service,
                 P.O. Box 1214,   Charlotte, NC 28201-1214
17838234       +EDI: CHASE.COM Nov 22 2019 06:23:00      JPMCB - Card Services,    301 N Walnut Street, Floor 09,
                 Wilmington, DE 19801-3971
17838217       +E-mail/Text: USTPRegion07.SN.ECF@usdoj.gov Nov 22 2019 02:03:56       Office of the US Trustee,
                 615 E. Houston Street, Suite 533,    San Antonio, TX 78205-2055
17838237       +E-mail/Text: bankruptcydepartment@tsico.com Nov 22 2019 02:05:37       Transworld Systems Inc.,
                 P.O. BOX 15609,   Wilmington, DE 19850-5609
17838238       +EDI: USAA.COM Nov 22 2019 06:23:00      USAA Federal Savings Bank,    P.O. BOX 33009,
                 San Antonio, TX 78265-3009
                                                                                              TOTAL: 15

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
       19-11076-tmd Doc#14 Filed 11/23/19 Entered 11/23/19 23:42:36 Imaged Certificate of
                                       Notice Pg 4 of 4


District/off: 0542-1          User: admin                 Page 2 of 2                  Date Rcvd: Nov 21, 2019
                              Form ID: 318                Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2019 at the address(es) listed below:
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 2
